DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS forms filed on August 3, 2021 are hereby acknowledged and have been placed of record.  Please find attached a signed copy of the aforementioned IDS forms.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claim 1, on line 2, --a-- should be inserted between “comprising” and “plurality”.
In claim 11, on line 2, --a-- should be inserted between “comprising” and “plurality” - (however, please note the issue raised below regarding claim 11, in paragraph 10 of the instant Office action).
In claim 13, on line 2, --a-- should be inserted between “comprising” and “plurality”.
In claim 19, on line 2, --a-- should be inserted between “comprising” and “plurality”.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the recitation, “the inner and outer portions” lacks clear antecedent basis.  The claim is understood to be referring back to the “first portion” and “second portion” introduced in claim 1.
Regarding claim 13, on lines 8-9, the introduction of “a diffuser element” is unclear, as it appears to be a double-inclusion in the claim.  The recitation, “a diffuser element” recited on lines 8-9 is understood to be one and the same as the “diffuser element” introduced on line 2 of the claim.
Further, regarding claim 13, on lines 10-11, the introduction of “a diffuser element” is unclear, as it appears to be another double-inclusion in the claim.  The recitation, “a diffuser element” recited on lines 10-11 is understood to be one and the same as the “diffuser element” introduced on line 2 of the claim.
Regarding claim 14, the recitation, “the first and second ends” renders the claim indefinite, because claim 13 introduces two distinct “first” ends and two distinct “second” ends.  The “first and second ends” recited in claim 14 are understood to be those of the “second portion” introduced in claim 13.
Regarding claim 18, on line 2, the introduction of “a diffuser element” is unclear, as it appears to be a double-inclusion.  The recitation, “a diffuser element” recited in claim 18 is understood to be one and the same as the “diffuser element” introduced on line 2 of claim 13.
Regarding claim 19, on lines 8-9, the introduction of “a diffuser element” is unclear, as it appears to be a double-inclusion in the claim.  The recitation, “a diffuser element” recited on lines 8-9 is understood to be one and the same as the “diffuser element” introduced on line 2 of the claim.
Further, regarding claim 19, on lines 10-11, the introduction of “a diffuser element” is unclear, as it appears to be another double-inclusion in the claim.  The recitation, “a diffuser element” recited on lines 10-11 is understood to be one and the same as the “diffuser element” introduced on line 2 of the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,279,067.  Although the claims at issue are not identical, they are not patentably distinct from each other because the apparatus and method claims of the aforementioned patent include limitations mirroring each of the essential method steps and the interrelated details and functional recitations of the methods claimed in the instant application, with some of the claims of the instant application merely using slightly different terminology for the same limitations of the patented claims.  For example, the “first portion” and “second portion” of the “diffuser element” of the patented claims equate to the “second portion” and “first portion”, respectively, of the instant application claims; and the “central core opening” of the patented claims equates to the “through hole” of the instant application claims.  As to the recitations regarding the first and second reservoirs comprising “glass”, while such is not specified in the patented claims, the use of a glass material for forming the first and second reservoirs of the patented apparatus would be well within the ordinary skill of one in the art, particularly since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin. 125 USPQ 416.

8.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,077,222.  Although the claims at issue are not identical, they are not patentably distinct from each other because the apparatus claims of the aforementioned patent include limitations mirroring each of the essential method steps and the interrelated details and functional recitations of the methods claimed in the instant application, with some of the claims of the instant application merely using slightly different terminology for the same limitations of the patented claims.  For example, the “inner portion” and “outer portion” of the “diffuser element” of the patented claims equate to the “second portion” and “first portion”, respectively, of the instant application claims.  

9.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/689,986 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the apparatus and method claims of the aforementioned copending application include limitations mirroring each of the essential method steps elements and the interrelated details and functional recitations of the methods claimed in the instant application.  As to the “wood” material recitations of the instant application claims, while this is not specified with such granularity in the copending application claims, the copending claims do recite that the diffuser element comprises a “cellulose” material, which is merely a broader category of materials encompassing the recited wood materials.  Further, the use of any of the recited wood materials specified in the instant application claims would be well within the ordinary skill of one in the art, particularly since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin. 125 USPQ 416.  As to the recitations regarding the first and second reservoirs comprising “glass”, while such is not specified in the copending claims, the use of a glass material for forming the first and second reservoirs of the apparatus of the copending application would be well within the ordinary skill of one in the art, particularly since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice.  In re Leshin. 125 USPQ 416.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Double Patenting – Duplicate Claims
10.	Applicant is advised that should claim 1 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

11.	Applicant is advised that should claim 6 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  International Patent Application Publication to Alonso et al. is cited as of interest.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752